 ROCKINGHAM SLEEPWEAR, INC.69Rockingham Sleepwear,Inc.andInternational Ladies'Garment Workers Union,Upper South Department.Case 5-CA-4682June 11, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn February 17, 1971, Trial Examiner WellingtonA. Gillis issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He further foundthat Respondent had not engaged in certain other un-fair labor practices alleged in the complaint and recom-mended that such allegations be dismissed. Thereafter,the Respondent filed exceptions to the Decision and asupporting brief and the Charging Party filed a memo-randum in support of the Trial Examiner's Decisionand recommended Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: This case wastried before me at Charlottesville, Virginia, and is based upona charge filed on March 6, 1970, by International Ladies'Garment Workers Union, Upper South Department, here-inafter referred to as the Union; upon the complaint, issuedon May 28, 1970, by the General Counsel for the NationalLabor Relations Board, hereinafter referred to as the Board,against Rockingham Sleepwear, Inc., hereinafter referred toas the Respondent or the Company, alleging violations ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended (61 Stat. 136), andupon an answer timely filed by the Respondent denying thecommission of any unfair labor practices.At the hearing, all parties were represented by counsel, andwere afforded full opportunity to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, andto engage in oral argument. Subsequent to the close of thehearing, timely briefs were filed by counsel for all parties.Upon the entire record in this case, and from my observa-tion of the witnesses, and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability of tes-timony"(Universal Camera Corp. v. N.L.R.B.,340 U.S. 474,496), I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Virginia corporation with its principaloffice located in Elkton, Virginia, and a plant located at Min-eral,Virginia, where it is engaged in the manufacture, sale,and distribution of womens' pajamas, dresses, sportswear,and related wearing apparel. During the 12-month periodimmediately preceding the issuance of the complaint, theRespondent purchased and received materials and suppliesfrom points outside the Commonwealth of Virginia valued inexcess of $50,000, and, during the same period, Respondentshipped to points outside the Commonwealth of Virginia,finished products valued in excess of $50,000. The partiesadmit, and I find, that the Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDInternational Ladies'Garment Workers Union, UpperSouth Department, is a labor organization within the mean-ing of Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Rockingham Sleepwear, Inc., Mineral, Vir-ginia, its officers, agents successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.'The Respondent's motion requesting oral argument is denied as therecord, including the exceptions and briefs, adequately presents the issuesand positions of the partiesIII.THE ALLEGED UNFAIR LABOR PRACTICESIssues1.Whether, on specified dates in February, March, andApril 1970, certain of the Respondent's supervisors threat-ened and interrogated employees in violation of Section8(a)(1) of the Act.'2.Whether, in discharging employee Lucy Jones on Febru-ary 14, 1970, the Respondent did so because of her unionactivities in violation of Section 8(a)(3) of the Act.'The complaint alleged certain conduct on the part of one John Johnsonconstituted unlawful interrogation violative of Section 8(a)(1) of the ActDuring the course of the hearing, after certain testimony had been elicitedconcerning the supervisory status, or lack thereof, of Johnson, the GeneralCounsel agreed, and the Trial Examiner so ruled, that paragraph VI (b) Iof the complaint attributing unlawful conduct to Johnson, and any tes-timony relating thereto, be struck.191 NLRB No. 18 70DECISIONSOF NATIONALLABOR RELATIONS BOARDFactsAlleged 8(a)(1) ViolationsThe Union, under thecampaignleadership of its organizerHarold Burkholder, first initiatedan organizingdrive of theRespondent's Mineral, Virginia, plant in May 1969, wheretheRespondent employedsome125 employees. It wasaborted after a 2-week period and not reactivated until thelatter part of January 1970.2Lucy Jones, the sole alleged discriminatee herein, testifiedthat a few weeks before her discharge on February 14x3 whileon her 10 a.m. break outside the plant, she stopped and talkedfor 2 or 3 minutes with supervisor Ruby Wood. During theconversation which included no reference to the Union,Wood asked Jones "had anyonebeento see you yet?" Anegative reply by Jones ended the conversation. Contrary tothe testimony of Jones, who on directexamination volun-tarily testified that the word "union" was not used by Woodand later, when questioned on it, emphasized that such wasthe case, employee Mary Ann Butler testified that she heardWood ask Jones if she had been visited by the Union. Wooddid not recall talking with Jones on this occasion.BecauseButler's testimony also varied from that of Jones as to theplace where this supposedly occurred, and also, because Ifound Butler's demeanor on the witness stand to be less thancandid, I do not credit her testimony on this point. Further-more, in the absence of any indication, either circumstantialor otherwise, that Wood was referring to the Union on thisoccasion, I find without merit that the General Counsel'sassertionthat this inquiry constitutes unlawful interrogationviolative of Section 8(a)(1) of the Act.One morning, during the first week of March, John Add-ington,plant manager for the Respondent, delivered a short2-or 3-minute speech over the plant intercom, during which,according to employeeJamesBrooks, Addington stated thathe understood that a union was trying to get in and that hewanted to state the position of the Company. He then saidthat "the Company had lost $70,000 last year and they werealready paying the pay scale and that the Company woulddefinitely shut down if the Union came in." Addington addedthat "he felt that we had a pretty good Company to workwith. That we did not need a union in his opinion and anyonethat wasn't satisfied should quit and leave right then."Employee Vivian Vause, who admitted not hearing every-thing on this occasion because theintercom"messes up" and"you end up asking someone what the rest of it was," testifiedthat Addington stated that "he wanted to make it clear, if webrought the Union in, that they'd close the factory. And thatif he found out whowas responsible, it was their job." MaryAnn Butler, when questioned on this, testified that she heardeverything and that Addington said that he knew that theUnion had been around talking to the girls "and that the girlscouldsignthe union cards if they wished to, but, if the Unioncame in the doors of Rockingham would be closed." Con-trary to Vause, Butler testified that she did not hear Adding-ton say anything about discharging anyone responsible forthe union. Butler did corroborate Brooks to the effect thatAddington stated that "if the Unioncamein, the Companywould have to close ... that we could not operate underunion scales."SupervisorWood and David Addington,assistant plantmanager,both testified to the effect that on this occasion,Addington told the employees that, while not speaking foriUnless otherwise noted, all dates refer to the year 1970.3Jones first testified this occurred 2 weeks before her discharge, and latertestified that it occurred 2 weeks before she started work on Lady Manhat-tan shirts, which would place it 4 weeks before she was discharged.Rockingham, in his personal opinion, if the Union came in,the plant would close and, therefore, nobody would have jobs.Furthermore, Addington stated that the employees couldsign union cards if they wanted to, that he would not fire themfor signing cards.For some reason, known only to the Respondent, Adding-ton was not questioned on this speech, and, accordingly, thefirst-hand account of the person to whom the coercive re-marks are attributed is lacking. Notwithstanding a weak at-tempt to tie in the threat of closing with an economic justifica-tion for doing so, coupled with an affirmative stand thatemployees would not be fired for signing union cards, the factremains that employees throughout the plant were informedby their plant manager that the Company would definitelyshut down if the Union came in and nobody would have jobs.This constitutes a threat within the proscription of Section8(a)(1) of the Act, and I so find.While having not the slightest idea in what month it tookplace, Brooks testified that sometime during the spring of1970, in the course of a general conversation, Wood told himthat the day before Mr. Hendrick, Respondent's president,made a statement that he would not sign the union contract,that the Company would shut down. In view of Brooks'extreme uncertainty as to when incidents occurred, includingthis one, and Wood's credited denial that she at any time inher discussions with Brooks talked about the plant closingdown, I find that it did not occur and therefor does notsupport the April 16 complaint allegation.Brooks testified that in May, John Addington told him that"just about everyone that had already signed union cards andthat they would bring them back to the Company and tellthem about it and that the Union would bring these cardsback and they could be used against the person that signedit."Addington emphatically denied having made this state-ment to Brooks. Addington testified that, on two similaroccasions, however, in March and April, Brooks told himthat the Union ought to be run out of town, that the girlswould be crazy to sign union cards, to which Addingtonreplied that there was nothing he (Brooks) can do if they signcards, just forget about it.Brooks also testified to a conversation in February withemployee Wayne Marshall and David Addington while thethree were walking down an aisle at the plant. Brooks testifiedthat at some point David Addington stated that he did notthink "we were going to have any problems with the Union,there wasn't too many women in the factory that was for theUnion." When Brooks allegedly disputed Addington's state-ment, the latter stated that it did not make nay difference,that Hendrick would never sign a union contract ... that thebuilding would be closed, but, that the doors would be leftopen for someone to work ... that didn't want to join theUnion, go along with the Union." While Wayne Marshallwas not called to testify in this proceeding, David Addingtondenied that he made any such statement at any time toBrooks concerning closing the plant rather than dealing withthe Union.Brooks, who had been discharged by the Company andsubsequently rehired and whose wife had also been dis-charged by the Company in 1969, was most unimpressive inrecalling even approximate dates, if not outright evasive, asto his alleged union conversations with company manage-ment. He admitted on cross-examination that, with referenceto the several union conversations he had with people in theCompany, most of them occurred within 2 or 3 months of thehearing, which is subsequent to any complaint allegations.Brooks further admitted that such union conversations astook place always were casual and an outgrowth of generalconversations.While undoubtedly the subject of the Union ROCKINGHAM SLEEPWEAR, INC.came up on one or more conversations during this period, inview of the crediteddenialsby Wood and the two Adding-tons, I find Brooks' version not to be accurate, and accord-ingly, that his testimony does not support any of the 8(a)(1)allegations of the complaint.Former employee, Mary Ann Butler, while not statingwhere or who were present, also testified that around the firstof March, Addington stated that "the girls could sign thecards if they wanted to, that they knew they had a job there,but, if the Union came in, it would be closed." Notwithstand-ing Butler's lack of candor generally, as her testimony in thisregard stands unrefuted and substantiates that which Add-ington expressed over the plant intercom about this sametime,I find such remark by Addington to constitute a threatto close the plant if the Union camein, and, therefore, viola-tive of Section 8(a)(1).The Discharge of Lucy JonesLucy Jones, the sole alleged discriminatee in this proceed-ing, wasfirst employed by the Respondent in June 1966 andcontinued in the Respondent's employ until her discharge onFebruary 14, 1970. Until approximately 2 weeks before herdischarge, Jones had worked at a variety of jobs, most re-cently as a utility girl, performing various sewing functionsas needed in several different sections under any one of threesupervisors.Thus, when working in the tree coat sectionunder John Johnson, Jones tacked loops and collars on flan-nel pajamas.When working for supervisor Frances Nelson,Jones did backseams and seamstitches on pajama pants.And, when working for supervisor Ruby Ebbs, Jones' jobinvolved buttonholes, buttons, bows, and ruffles on cottonpajama tops. However, most of her employment with theRespondent was spent working on buttons and buttonholes.On or about January 31, at a time when workwas slack inthe pajama section where she working as a utility girl, Add-ington transferred Jones to Supervisor Ruby Wood's blousedepartment where she was assigned the job of putting buttonson cuffs of Lady Manhattan blouses. At this time, Addingtontold Jones, who had been earning about $14 a day, that, asshe was an experienced button girl, she should make $75 aweek or more. Jones was the only girl responsible for puttingbuttons on cuffs of Lady Manhattan blouses, and worked onthe 7 a.m. to 4 p.m. shift, Monday through Friday, and 4hours on Saturday. For the 2 weeks in February that sheworked Jones was paid according to the number of shirts shedid, and received two paychecks of $80.80 before withhold-ing.Toward the end of this 2-week period, specifically onWednesday evening, February 11,LucyJones signed a unioncard while being visited at her home by union organizerBurkholder. At the same time, Jones accepted half a dozenunion cards to distribute among the girls at work. The follow-ing day, Thursday, Jones approached employee Lola Timber-lake in theladiesrestroom during the 2:30 p.m. break andasked her tosign acard.With no one else present, Jones askedTimberlake what she thought about the Union and was toldby Timberlake that she did not know, that no one had beenaround to visit her.During the day on Thursday, Margaret Seay, one of theemployees in the blouse department, had talked to some ofthe girls complaining aboutsome union menfollowing herhome the night before,and scaringher by remaining outsideher home. Whilereturningto their machines following thesame2:30 p.m. break, Jones, who had heard Seay's story andnot believe it, went out of her way to stop by Seay's machineafter the bell hadrung. Jones touched Seay on the shoulderand asked her whatshe was raisingso much hell about. WhenSeay asked Jones how she would like it if men followed her71home and scared her, Jones accused Seay of telling a "g-d-lie." Seay denied it, saying that they had followed her home.She told Jones she would prove it to her (which she did laterthat evening). Jones then went on to her machine.4About quitting time on Thursday, according to Addington,Seay reported the incident to him, telling him that she andJones had hadan argumentover whether someunion menwere at her house the night before, and that Jones had calledher a liar for stating that they had been there.'On Friday, another incident occurred involving Jones andher supervisor, RubyWood. Around 11:45 a.m., Woodpassed Jones' machine on her way to the shipping depart-ment,and, when at a point some 20 feet away, Jones yelled,in a realloud voice, "Hey, Ruby Wood." Supervisor Woodstopped, and Jones called heragain in similarfashion.Woodlooked back and continued on walking.'It isdifficult to construct the sequence of what actuallyoccurred Saturday morning, February 14, because of partlyconflicting testimony by the two Addingtons, Ruby Wood,and Lucy Jones. It appears, however, that on this morning,assistantplantmanagerDavid Addington arrived at the plantaround 7:15 a.m. and immediately went to the pressing de-partment. Around 8 a.m., he noticed a number of Lady Man-hattan shirtshangingon the line prior to shipment with cuffbuttons out of alignment. During the next half hour, out ofsome 20 dozen he inspected, he found '7 or 8 dozen that werefaulty.He put the bad shirts on a rack and rolled them overto the button department, where he had a girl start to removethe buttons and reset them.John Addington's version of the sequence of events, con-structed primarily on cross-examination, is that upon arriv-ing at the plantsometimeafter 7 a.m., Ruby Wood "told methat Lucy had got out of hand and yelled at her."' Later,between8 and9 a.m., the younger Addington approachedhim and, showing him one or two blouses, told him that"we've got some bad buttons and we was [sic] behind." WhenAddington expressed his-hope that it was just a few, his sontold him that he made a random check and that "about allof them have to be gone over, that there werenumerousdozens of them." Addington then went down to the shippingdepartment to see for himself' After checking "several ofthem back on the rack" for 10 or 15 minutes, Addington wentback to the office, determined from the records that the workinvolved was the work of the week February 9 through 14,and that Jones was the operator responsible. He then talkedwith Wood on the floor, telling her that he "probably" wasgoingto have to fire Jones because of her bad work "and allher other incidents." From there, Addington went to Jones'machine, around 9 a.m., and, giving her no reasons, told herthat he "had to let her go" and to come to the office.Jones testified that when she went to work at 7 a.m. thatmorningshe told Addington she wanted to see him about hercheck. Around 9:10 a.m., following break time, she men-tioned thisagainand Addington said he would see her. A fewminuteslater, about 9:20 a.m., Addington stopped by Jones'machine, and, after a short discussion concerning an apparentTo the extent that Jones' version of this differs from the above recita-tion, which is based upon the credited testimony of employee Brenda Bar-low, who witnessed it, it is not credited.Seay was not called upon to testify in this proceedingWood was not questioned on this incident. The above account is takenfrom the testimony of an employee witness, Doris Wright. Jones' testimonyis consistent with Wright's version, except that she estimated Wood to havebeen some 50 feet away at the time.'Addington testified this was all that was told him, and that he did notask for any details Oddly, Wood made no mention in her testimony ofreporting the yelling incident to Addington at any time.8Addington first testified that he went directly to Jones' machine. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisunderstanding concerning her weekly check,Addingtontold her he was going to have to let her go because of "dis-turbances in the plant."Addington left and went to anothermachine where Jones asked him if that meant that she werefired.Addington replied in the affirmative and requested thatshe come to his office.With that,Jones went back to hermachine, picked up her tools, and went to Addington's office.A few minutes later,in the office,according to Addington,he told Jones that he had given her a final warning severalweeks before, that she had broken the rules three times thatweek,and that he had to let her go. In giving Jones her check,Addington,according to his testimony,said"I don't knowwhether you are union or nonunion.I don't care. I have tolet you go." According to Jones, Addington commenced bytelling her that he had warned her before about causing dis-turbances in the plant and then accused her of hollering atSupervisorWood and creating the incident with MargaretSeay. Notwithstanding Jones' protestation that she had donenothing wrong,Addington told her that he was going to haveto let her go. Addington then said,according to Jones, thathe did not know whether she were for the Union or not, thatit did not make any difference to him,and, handing Jones hercheck,added that he wished her luck.Only the testimony of Wood and Mary Ann Butler, bothof whom were present on this occasion,reveals that Adding-ton said anything specifically about bad work.Wood, cor-roborated by Butler,testified that Addington told Jones "thathe would have to let her go on account of the bad work anddisturbances on the floor and for hollering at me."Following Jones' discharge,in addition to the 7 or 8 dozenblouses that had been found to be faulty early that morning,100 of the 190 dozen in the lot involved were returned to bereworked.This entailed 3 days' work for several people.'ConclusionThe General Counsel asserts that the Respondent dis-charged Lucy Jones on February 14 for discriminatory rea-sons relating to union activity. The Respondent contends thatshe was terminated for cursing Margaret Seay, for yelling atRuby Wood,and because of her bad work.Before treating the crucial issue raised by the pleadings, itis necessary to dispose of two preliminary matters, the firsta prerequisite to a finding in favor of the General Counsel,and the second,an important assertion relied upon by theRespondent's defense.Contrary to the position taken by the Respondent, theGeneral Counsel asserts that Addington had knowledge ofJones' union sentiments at the time of effectuating her dis-charge. I find the record to support the General Counsel. Ido so, first because of the uncontroverted fact that the Thurs-day evening before, Margaret Seay reported the argumentabout the union men to Addington,apprising him of the factthat it had stemmed from Jones'stand that the union menwere not at Seay's house.10 Secondly,I rely upon Addington'sadmission that Lola Timberlake had told him about Jones'approaching her.While it is true that Addington did notdirectlymention the Union in this regard,the fact that hisanswer was in reply to counsel'squestion concerning hisknowledge of Jones' union activity,coupled with the fact thatJones had in fact approached Timberlake concerning hersigning a union card,compels the inference that such was the,David Addington testified that five employees worked on the faultycuffs, whereas,supervisorWood testified that only three employees re-worked the cuffs30Addington also admitted that Seay subsequently informed him that shehad checked with the Union and found that she, rather than Jones,had beencorrect as to the "union-following"incidentgist of her report to Addington.Thirdly, unanswered is thequestion of why,out of a blue sky with no apparent reasontherefor,Addington,in his terminating remarks to Jones,made known his ostensible indifference to whether she wereunion or not. The logical presumption is that Addington wasaware of the fact that Jones was interested in the Union andthat he was attempting to convince Jones that such activitywas not the basis for his decision to discharge."Finally, when first asked by Respondent's counsel on directexamination if he knew whether Jones was in favor of anyunion,Addington's evasive reply was "I didn't know whatLucy's problems were and didn't didn't care. I never at anytime tried to find out what my operators do...... WhenRespondent's counsel immediately restated the same ques-tion,Addington's unresponsive reply was "Well some girl... Lola Timberlake came to me and said that she ap-proached her and I said I didn't want to hear anything aboutit,about her trying to tell girls what to do or something likethat. I said I am not interested in what Lucy is doing oranybody." Only on the third try, when again asked the samecrucial question concerning his knowledge of Jones' unionmembership,did Addington finally give a'direct negativereply.For these reasons, I am convinced and so find,that Add-ington at the time of his decision to terminate Lucy Jones waswell aware that she was a union supporter and had in factsolicited in support of the Union."The second matter, one heavily relied upon by the Re-spondent in in support of its decision to discharge Jones,relates to the assertion that Jones had recently been given afinal warning about staying at her machine. In this regardAddington testified that for 3 years he had been calling Jonesdown for leaving her machine and talking with the girlsduring work time. On one recent occasion,'which CharlieWhite placed during the summer of 1969,Addington askedWhite, a nonsupervisory lead production man, to talk toJones about leaving her machine.Addington further testifiedthat, sometime around the middle of January,having seen herin the pajama section"standing over the machines talking tothe girls and laughing and carrying on" he told White thathe wanted him in his office and for him to bring Jones withhim. There,in the presence of White, according to Adding-ton, he told her this was her final warning.Jones denied Addington's assertion of continued warnings,and testified that Addington had talked to her only once,about 2 months before her discharge, about'leaving her ma-chine. She denied the January office warning by Addingtonor that he gave her a final warning at any time. White ondirect examination corroborated Addington's testimony thathe was giving Jones one more chance"about this bad workand not staying at the machine."" Also contrary to Adding-ton's testimony, White testified that on this occasion he hap-pened to go to Addington's office to ask for some timecards,and that he arrived while Addington was in the process ofwarning Jones. In view of the fact that this testimony con-tradicted that sworn to by White in his pretrial affidavit,'" I" While, as noted above, I question the accuracy of certain testimony byemployee Mary Ann Butler, she testified with respect to this incident that,while writing Jones' check pursuant to Addington's directive,Addingtonwas telling Jones "that he was not firing her because he knew she was union,he was firing her for hollering at Mrs.Wood, for cursing Margaret Seay andfor bad work.""I therefore do not credit the testimony of Addington to the contrary." Addington,in his testimony, had not mentioned anything about badwork during this alleged conversation.1dWhite could not adequately explain John,called Lucy into the officeand warned her that if she did not stop leaving his statement in his pretrialaffidavit to the effect that"I do not remember any incident recently that he, ROCKINGHAM SLEEPWEAR, INC.find it worthless and of no corroborating value.Wood, in an apparent corroborative attempt, testified un-convincingly that she walked up behind Addington while hewas talking to Jones and overheard him tell Jones that thiswas her last chance. Contrary to Addington, however, Woodtestified that this occurred in the tree coat department ratherthan Addington's office.Under the circumstances, I credit Jones' denial as to thisalleged final warning, and, contrary to the unconvincing anduncorroborated testimony of Addington, I find that no suchfinal warning occurred.In turning now to the facts pertaining to the terminationof Lucy Jones, and the issue concerning the legality or illegal-ity of the discharge, it must be borne in mind that the test inthis regard is not the severity of the alleged misconduct. Nordoes it evolve about the question of what another personmight have done under the same circumstances, for it is wellestablished that the Trial Examiner may not, indeed mustnot, substitute his judgment concerning the merits of disci-pline for that of the Respondent. Accordingly, the sole ques-tion determinative of this crucial issue herein is whether, onthe facts in the record, Addington, in deciding to dischargeLucy Jones early on the morning of February 14, did so forthe reasons he asserted, or whether these were merely a pre-text for an ulterior reason.Addington's testimony as to the reasons he, and he alone,terminated Jones is that(1) she caused commotion in theplant in cursing Margaret Seay, (2) she yelled at supervisorRuby Wood, and (3) she turned in bad work. Apart from thefact that Addington's testimony generally, and particularly asit related to Jones, was far from convincing, I have strongreservation that these in fact were the true considerationsunderlying Addington's determination.Jones was one of the more experienced employees in theplant, certainly tenure wise, with little, if any, prior complaintconcerning her work. In fact, Jones' credited testimony re-veals that, upon her transfer to Lady Manhattan blouses 2weeks before her discharge, Addington told her that he wassatisfied with the work she had been doing.On Thursday night, Addington learned of the Seay inci-dent from Margaret Seay who, it would appear, was merelyreporting the matter rather than complaining about it. ThatAddington did not concern himself unduly about the briefincident is reflected in his own testimony when he testifiedthat "Well, she [Jones] had went [sic] to Margaret Seay whichI never take seriously, I didn't see it. But, she went and talkedto Margie and they said she cursed her out." That Addingtoninvestigated the matter as he testified "maybe Saturday some-time" by talking with employee Brenda Barlow, the onlywitness to the affair, is questionable. Barlow, although placedon the stand by the Respondent for the sole purpose of testify-ing to the Seay incident, was not questioned concerning anyalleged discussion with Addington on the matter." At notime, before or during the brief discharge conversation, didAddington ask for Jones' side of the story or even admonishJones in any detail concerning the incident, other than torefer to the commotion on the floor. Finally, the fact that theincident occurred on the way back from break and lasted buta minute or two and with but one other person hearing it,hardlyplaces it inthe category of havingcaused a commo-tion.Mr. John, called Lucy into the office and warned her that if she did not stopleaving her machine she would be fired I was never present for such awarning."11This, coupled with the fact that Seay was not even called as a witnessin this proceeding, leaves Addington's testimony in this regard uncor-roborated and not worthy of belief73Concerning the Wood "yelling" incident relied upon byAddington, viewing the facts in a light most favorable to theRespondent, the most that Addington knew of this is thatsometime Saturday morning Wood told him that "Lucy hadgot out of hand and yelled at her." He knew nothing more,if that. Other than with reference to the final discharge con-versation, Ruby Wood did not testify to anything connectedwith the alleged "yelling" incident, not even corroboratingAddington's testimony that she mentioned the matter toAddington on Saturday morning, or that she reported it tohim at any time.i6Finally, with respect to the bad work, there is no questionbut that Jones was responsible for the buttons on the LadyManhattan cuffs being out of alignment and that her errorcaused some 100 dozen blouses eventually to be reworked.However, notwithstanding Respondent's assertion to thecontrary, I am not convinced that at the time that Addingtondecided to discharge Jones, based upon a random check byDavid Addington in finding 7 or 8 dozen that were faulty, hewas aware of the magnitude of Jones' error. In any event, itappears quite significant, I feel,that the evidence fails toreveal that at any time Addington apprised Jones as to thenature of her bad work. In fact, his testimony on this isconfined to his having told her merely that she had brokenthe rules three times that week, without even telling her whatthe three rules were or that turning in bad work was one ofthem." Thus, Addington not only made no investigation asto thecauseof Jones' bad work, he did not confront her withit,or, as was the case of the two other incidents, even ask foran explanation."Thus, concluding what appears to have beenan extremelybrief,one-sided conversation with an un-precipitated reference to the Union, I find, on the record asa whole, that Addington, well aware of Jones' union senti-ments if not outright membership," and consistent with hissubsequent open stand against the union organizationaleffort,wasmotivated by union considerations in dis-criminatorily discharging Lucy Jones on this date.20 As such,Respondent's conduct constitutes an unfair labor practice inviolation of Section 8(a)(3) of the Act.Upon the basis of the above findings of fact and upon theentire record in this, case, I make the following:CONCLUSIONS OF LAW211.Rockingham Sleepwear, Inc., is engagedin commercewithin themeaningof Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers Union, UpperSouth Department, is a labor organization within the mean-ing of Section 2(5) of the Act.11 In fact, Wood testified that at 7:30 a.m., an hour before Addingtondischarged Jones, he told her he was going to have to get rid of Jones "onaccount of the bad work and disturbance on the floor." This, incidentally,is at least one-half hour before Addington testified that he even knew of thebad work17Even the final warning Addington assertedly referred to dung thisbrief discharge conversation, and which I have found was in fact not given,was allegedly based upon Jones' being away from her machine, and hadnothing todo with bad work11Addington admitted that "I didn't talk to Lucy about anything beforeI fired her."11There is no showing that Addington was aware of the identity of anyother employee union adherents in his plant, if such there were.'0Addington's testimony inconsistent with my finding in this regard ishereby discredited.21Respondent's motion to dismiss various portions of the complaint,renewed at the close of hearing upon which I reserved ruling, is herebygranted to the extent that such is consistent with my findings and conclu-sions herein. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discriminating in regard to the hire and tenure ofemployment of Lucy Jones, thereby discouraging member-ship in and activity on behalf of a Labor union, the Respond-ent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.4.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed by Section 7of the Act, the Respondent has engagedin, and is engagingin,unfair Labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.6.Other than as found, the Respondent has committed noviolations of the Act.IV. THE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of theRespondent described in section I, above, have a close, inti-mate and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that it ceaseand desist therefrom and that it take certain affirmative actionwhich is necessary to effectuate the policies of the Act.It having been found that the Respondent discriminatorilydischarged Lucy Jones on February 14, 1970, thereby violat-ing Section 8(a)(1) and (3) of the Act, it is recommended thatthe Respondent offer the above-named individual immediateand full reinstatement to her former job, or if that job nolonger exists, to a substantially equivalent position withoutprejudice to any rights and privileges to which she is entitled,and make her whole for any loss of pay she may have sufferedby reason of our discrimination against her, by making pay-ment to her of a sum of money equal to the amount she wouldhave earned from the earliest date of the discrimination to thedate of the offer of reinstatement, less net earnings during saidperiod to be computed on a quarterly basis in the mannerestablished by the Board inF W. Woolworth Company,90NLRB 289, and shall include the payment of interest at therate of 6 percent to be computed in the manner set forth bythe Board inIsis Plumbing & Heating Co.,138 NLRB 716.In this regard, it is further recommended that the Respondentpreserve and, upon request, make available to the Board orits agents for examination and copying, all payroll recordsand reports, timecards, and all other records necessary tocompute the amount of backpay.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:2211 In the event no exceptionsare filed asprovided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived forall purposes.ORDERRespondent,Rockingham Sleepwear, Inc., its officersagents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activity on behalf ofInternational Ladies' Garment Workers Union, Upper SouthDepartment, or any other labor organization, by dischargingor refusing to reinstate any of its employees, or in any likemanner discriminating in regard to the hire or tenure ofemployment, or any term or condition of employment, inviolation of Section 8(a)(3) and (1) of the Act.(b) Threatening its employees with closing of the plant inthe event the Union came in.(c) In any manner, interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organiza-tion, to form, join, or assist International Ladies' GarmentWorkers Union, Upper South Department, or any other la-bor organization, to bargain collectively through representa-tives of their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer Lucy Jones immediate and full reinstatement toher former job, or if that job no longer exists, to a substan-tially equivalent position without prejudice to any rights andprivileges to which she is entitled, and make her whole in themanner and according to the method set forth in the sectionentitled "The Remedy."(b) Notify immediately the above-named individual if pres-ently serving in the Armed Forces of the United States of theright to full reinstatement upon application after dischargefrom the Armed Forces in accordance with Selective ServiceAct and the Universal Military Training and Service Act.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records and reports, time-cards, and all other records necessary to compute the amountof backpay due under the terms of this recommended Order.(d) Post in conspicuous places at its Mineral, Virginiaplant, including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix."23 Copies of the notice, on forms provided by theRegional Director for Region 5, shall, after being duly signedby an authorized representative of the Respondent, be postedby it, as aforesaid, immediately upon receipt thereof andmaintained for at least 60 consecutive days thereafter. Rea-sonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 5 in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.24IT IS ALSO ORDERED that the complaint herein'be dis-missed insofar as it alleges violations of the Act not specifi-cally found.23In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" whall be changed to read"Posted pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."21In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." ROCKINGHAM SLEEPWEAR, INC.75APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAll our employees are free to become, remain, or to refrainfrom becoming or remaining, members of International La-dies'Garment Workers Union, Upper South Department, orany other labor organization.WE WILL NOT threaten our employees with the clos-ing of the plant in the event the Union comes in.WE WILL NOT in any like manner interfere with, re-strain or coerce our employees in the exercise of theirSection 7 rights.WE WILL NOT discharge and refuse to reemploy, orotherwise discriminate against employees in order todiscourage membership in or support of InternationalLadies' Garment Workers Union, Upper South Depart-ment, or any other labor organization, or infringe in anylikemanner upon the rights guaranteed in Section 7 ofthe Act.WE WILL offer Lucy Jones immediate and full rein-statement to her former job, or if that job no longerexists, to a substantially equivalent position withoutprejudice to any rights and privileges to which she isentitled, and will make her whole for any loss of pay shemay have suffered by reason of our discriminationagainst her.DatedByROCKINGHAM SLEEPWEAR,INC(Employer)(Representative)(Title)WE WILL notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement upon application after dis-charge from the Armed Forces in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.Thisis anofficial notice and must not be defaced by any-one.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, FederalBuilding, Room 1019, Charles Center, Baltimore, Maryland21201, Telephone 301-962-2822.